Citation Nr: 1752507	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status post right total knee arthroplasty with mild osteogenesis on the surrounding bony structures to the right knee prosthesis (right knee disability).

2.  Entitlement to service connection for dyslipidemia, to include as secondary to the service-connected right knee disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for bronchial asthma, to include as secondary to the service-connected right knee disability.

6.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected right knee disability.

7.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

8.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to the service-connected right knee disability.

9.  Entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability.

10.  Entitlement to service connection for a neck disability, to include as secondary to the service-connected right knee disability. 

11.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and substance abuse, to include as secondary to the service-connected right knee disability.

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from August 1976 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The issues of entitlement to service connection for hypertension, diabetes mellitus, type II, bronchial asthma, bilateral hip disability, a left knee disability, a bilateral ankle disability, a back disability, a neck disability, an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee disability manifested in intermediate residuals of a total knee replacement including weakness, pain, or limitation of motion; flexion was to at least 90 degrees and extension to at least 9 degrees, with no evidence of ankylosis or malunion or nonunion of the tibia and fibula.  

2.  The Veteran's dyslipidemia is a laboratory finding and is not a disability for which service connection may be granted.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  

2.  The criteria for service connection for dyslipidemia have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2016); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right knee disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for knee replacement. 
Diagnostic Code 5055 provides for a 100 percent disability rating for the year following the implantation of the prosthesis, and for a 60 percent rating with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  The Board notes these are the three diagnostic codes relevant to the knee that allow for ratings in excess of 30 percent.  

Under Diagnostic Code 5256, a rating of 30 percent is warranted for ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees, a 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees, a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees, and a 60 percent rating is warranted for extremity unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5261, a noncompensable rating is warranted for extension limited to 5 degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Lastly, under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability, a 20 percent rating for malunion with moderate knee or ankle disability, a 30 percent rating for marked knee or ankle disability, and a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For reference, normal of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

The Veteran first underwent VA examination in connection with his claim in July 2009.  The Veteran complained of deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, warmth, swelling, and tenderness in the right knee.  The Veteran demonstrated an antalgic gait with abnormal wear on the shoe.  Upon examination, there was no indication of grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or crepitation, but there was bony joint enlargement, crepitus, effusion, tenderness, pain at rest, clicks or snaps, and guarding of movement.  There was mild weakness of the joint.  Range of motion testing revealed flexion to 90 degrees and extension limited to 9 degrees with objective evidence of pain on active motion.  There was objective evidence of pain following repetitive motion with no additional limitation of motion.  There was no indication of ankylosis.  The examiner noted well-healed surgical scars, mild knee effusion, medial and lateral joint line tenderness, mild laxity with valgus and varus stress, and "clunking" with repetitive flexion and extension of the right knee.  The Veteran used a one-point cane during ambulation. 

The Veteran most recently underwent VA examination in March 2017, at which time he reported intermittent pain during ambulation that was worse on cold weather days and with prolonged ambulation.  He also described flare-ups which required him to limit ambulation and to rest.  He indicated that he had functional loss or impairment in that he could not walk the same distances he used to.  There was objective evidence of mild peripatellar tenderness.  Range of motion testing revealed flexion to 115 degrees and extension to 0 degrees, and the examiner opined that the range of motion itself and pain did not contribute to functional loss.  The Veteran was able to perform repetitive-use testing with no additional loss of range of motion, and the examiner opined that the examination was consistent with the Veteran's statements describing functional loss with repetitive use over time and with flare-ups.  Muscle strength testing was normal and there was no indication of atrophy, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  While the Veteran previously had a meniscal tear, he now was status post total knee replacement.  The examiner opined that the Veteran's total knee joint replacement resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  Surgical scars were not noted to be painful or unstable.  The Veteran ambulated with a cane, and the examiner opined that the Veteran would be limited to occupational activities without pushing or pulling, prolonged standing, or prolonged ambulation.  The examiner noted no pain with weight-bearing, non-weight-bearing, or passive range of motion.

Treatment records throughout the period on appeal reflect symptoms consistent with those noted upon examination.  

Upon review, the Board finds that the preponderance of the evidence is against a finding that a disability rating in excess of 30 percent is warranted at any time during the period on appeal. 

A 60 percent rating under Diagnostic Code 5055 is not warranted in this case.  While the Veteran has complained of pain, his pain has not been noted to be severe.  On examination, flexion was to at least 90 degrees and extension to 9 degrees, despite the presence of pain, neither of which are compensable degrees of limitation.  38 C.F.R. 4.71a, Plate II, Diagnostic Codes 5260 and 5261.  The Veteran's statements also do not describe the requisite degrees of limitation of motion for even a compensable rating.  Further, although the Veteran has complained of weakness in the right knee, there is no objective medical evidence that the Veteran's disability is characterized by severe weakness in the right lower extremity.  The July 2009 examiner noted only mild weakness and the March 2017 examiner specifically opined that the Veteran's knee replacement resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability approximates the level of severity contemplated by a 60 percent rating for severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board has also considered whether a higher combined rating could be achieved by rating the individual symptoms of the knee disability under Diagnostic Codes 5256 to 5263 instead of under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  As Diagnostic Code 5055 contemplates the residuals of knee replacement, separate ratings cannot be assigned in addition to the rating under Diagnostic Code 5055 as that would result in impermissible pyramiding.  38 C.F.R. § 4.14 (2016).  

As noted above, when considering the lay and medical evidence of record the Veteran does not have the requisite limitation of flexion or extension to warrant a compensable rating for limitation of motion.  However, he could be assigned a single 10 percent rating based on painful motion of the knee joint.  38 C.F.R. § 4.59.  

Concerning Diagnostic Code 5256, there is no evidence of ankylosis of any kind affecting the right knee.  The Veteran has not alleged that his right knee is permanently fixed in a particular position, nor does any treatment record note that ankylosis was present.  Range of motion testing also shows that the Veteran is able to move his right knee.  

Diagnostic Code 5257 assigns ratings for other impairment of the knee, including recurrent subluxation and lateral instability.  Slight, moderate, and severe disability warrants 10, 20, and 30 percent ratings respectively.  In this case, joint stability testing has been normal, although at the July 2009 examination the Veteran did complain of instability and the examiner noted some laxity.  Even if the Board were to find that instability was present for a portion of the appeal period, no more than a 10 percent rating could be assigned for such under Diagnostic Code 5257 (for that portion of the appeal) as testing for instability has been normal which indicates no more than slight instability of the joint.  

There is no evidence of currently dislocated semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  A separate rating for symptomatic removal of semilunar cartilage would constitute pyramiding if the Veteran were already assigned 10 percent ratings for painful motion and slight instability.  38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5261.  Even if this did not constitute pyramiding, the maximum rating for symptomatic removal of semilunar cartilage is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

With respect to Diagnostic Codes 5262 and 5263, there is no competent evidence of nonunion of the tibia or fibula or of genu recurvatum.  Thus ratings under those diagnostic codes could not be assigned.  38 C.F.R. § 4.71a.  

In summary, if the Veteran's knee symptomatology was rated using Diagnostic Codes 5256 to 5263 he would be entitled to at most a 10 percent rating for painful motion and a 10 percent rating for slight instability.  Even if it were not pyramiding and a 10 percent rating for symptomatic removal of semilunar cartilage was added, this would not amount to a rating in excess of the currently assigned 30 percent rating.  

Furthermore, the evidence reflects that the surgical scar associated with the right knee disability is not unstable or painful, does not limit the motion of the affected joint, and does not cover an area exceeding 144 square inches; therefore, a separate compensable rating for a scar associated with the Veteran's total right knee replacement is not warranted at this time.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).

The preponderance of the evidence is against a finding that disability rating in excess of 30 percent is warranted.  As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.

Service Connection 

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101(24), 106 (2012).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record shows that the Veteran has a diagnosis of dyslipidemia.  The evidence, however, does not show that the Veteran has any disability associated with his dyslipidemia.  Dyslipidemia, in and of itself, is a laboratory finding.  Similar to hyperlipidemia, it is defined as abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood, and is not a disease, injury, or disability for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities and are not appropriate entities for the rating schedule); Dorland's Medical Dictionary for Health Consumers (2007) (accessed November 2, 2017, from https://medical-dictionary.thefreedictionary.com/dyslipidemia).  The record in this case contains no evidence suggesting that dyslipidemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although dyslipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has dyslipidemia.  The law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a disability rating in excess of 30 percent for a right knee disability is denied.

Entitlement to service connection for dyslipidemia is denied.


REMAND

While further delay is regrettable, the Board finds remand is warranted before a decision may be rendered in the remaining issues on appeal.  

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, he underwent VA examination in July 2009.  The examiner did not diagnosis an anxiety disorder, but instead diagnosed cannabis and alcohol abuse and opined that they were not related to the Veteran's service.  In that regard, the Board notes that substance abuse may not be service connected on a direct basis, but may be service connected on a secondary basis.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The Veteran has asserted that he has an acquired psychiatric disorder as a result of his service-connected right knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim cannot be considered confined to any one particular psychiatric diagnosis alone where varying diagnoses are reasonably raised by the record).  Accordingly, the Board finds remand is warranted so that an addendum opinion may be obtained.

With respect to the bilateral hip disability, bilateral ankle disability, left knee disability, back disability, hypertension, bronchial asthma, and diabetes mellitus, type II, the Veteran also underwent VA examination in July 2009.  He underwent examination for a neck disability in January 2010.  For each disability, the examiners opined that such was not caused by the Veteran's service-connected right knee disability.  Upon review, the Board finds these opinions insufficient as they do not address a theory of aggravation by service-connected disability.  Accordingly, remand is warranted so that addendum opinions may be obtained.

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the remanded claims and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Updated treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all relevant outstanding treatment records.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  Send the claims file to a VA examiner or examiners for addendum opinions with respect to the Veteran's claims for entitlement to service connection for: an acquired psychiatric disorder, to include substance abuse, a bilateral hip disability, a left knee disability, a bilateral ankle disability, a back disability, a neck disability, hypertension, bronchial asthma, and diabetes mellitus, type II.  The claims file must be reviewed by the examiner(s).  If an examination is deemed necessary to respond to any of the requests, one should be scheduled.  

After review of the claims file, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder, to include substance abuse, bilateral hip disability, left knee disability, bilateral ankle disability, back disability, neck disability, hypertension, bronchial asthma, and/or diabetes mellitus, type II were (i) caused by; or (ii) have been worsened beyond the normal progression as a result of the service-connected right knee disability.  If the examiner(s) find(s) any such disability has been worsened beyond the natural progression (aggravated), the examiner(s) should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disability. 

A complete medical rationale must be provided for any opinion expressed.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


